UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-4442


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

YOLANDA GONZALEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:13-cr-00264-FDW-6)


Submitted:   August 15, 2016                 Decided:   August 17, 2016


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Robert C. Carpenter, ADAMS, HENDON, CARSON, CROW & SAENGER,
P.A.,   Asheville,  North   Carolina,   for   Appellant.     Jill
Westmoreland Rose, United States Attorney, Amy E. Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Yolanda      Gonzalez      appeals          her    sentence         of     240       months’

imprisonment following her convictions for conspiracy to possess

with intent to distribute heroin and conspiracy to commit money

laundering.      Finding no reversible error, we affirm.

     We     ordinarily        review     a       criminal          sentence          “under          a

deferential      abuse-of-discretion             standard.”              Gall       v.     United

States, 552 U.S. 38, 41 (2007).                        We “first ensure that the

district court committed no significant procedural error, such

as   failing      to     calculate      (or       improperly            calculating)               the

Guidelines      range,    . . .   failing         to    consider         the       [18    U.S.C.]

§ 3553(a)    [(2012)]        factors,     . . .        or    failing          to    adequately

explain   the    chosen      sentence.”          Id.    at       51.      If    there         is    no

significant procedural error, we then consider the sentence’s

substantive       reasonableness          under         “the           totality          of        the

circumstances.”        Id.

     Gonzalez first claims that the district court did not make

factual   findings       necessary      to    support        a    two-level         Sentencing

Guidelines enhancement for obstruction of justice.                                 As Gonzalez

did not object to the enhancement at sentencing, we review this

claim only for plain error.             See United States v. Strieper, 666
F.3d 288, 295 (4th Cir. 2012).               The presentence report concluded

that the enhancement was proper because Gonzalez had testified

untruthfully at trial.            See U.S. Sentencing Guidelines Manual

                                             2
§ 3C1.1 & cmt. n.4(F) (2014).                     Because neither party disputed

this fact at sentencing, we find that the district court did not

err, let alone plainly so, by accepting the PSR’s conclusion as

a finding of fact.         See Fed. R. Crim. P. 32(i)(3)(A).

       Gonzalez also contends that her sentence is substantively

unreasonable       because      the    district          court    did    not     adequately

account for the need to avoid unwarranted sentence disparities

among        similarly     situated          defendants.                See     18     U.S.C.

§ 3553(a)(6).           Because the district court imposed a sentence

below the properly calculated Guidelines range, we presume that

Gonzalez’s sentence is reasonable.                      United States v. Louthian,

756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421

(2014).       A defendant can rebut this presumption only “by showing

that    the    sentence    is    unreasonable           when     measured       against   the

. . . 18 U.S.C. § 3553(a) factors.”                     Id.

       The     record    reveals      that        the    district       court    explicitly

considered      the     need    to   avoid    sentence         disparities.           Indeed,

Gonzalez received a term of imprisonment identical to the term

of the co-conspirator the district court deemed most similar to

her.     We therefore conclude that Gonzalez has failed to rebut

the     presumption      of     reasonableness           we    apply     to     her    below-

Guidelines sentence.

       Accordingly, we affirm the judgment of the district court.

We    dispense    with    oral       argument      because       the    facts    and    legal

                                              3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4